                         Case 9:19-bk-11573-MB                 Doc 425 Filed 10/21/19 Entered 10/21/19 17:04:29   Desc
                                                                Main Document     Page 1 of 3


                                  1   LOEB & LOEB LLP
                                      MARC S. COHEN (SBN 65486)
                                  2   mscohen@loeb.com
                                      DONALD A. MILLER (SBN 228753)
                                  3   dmiller@loeb.com
                                      STEVEN S. ROSENTHAL (SBN 109739)
                                  4   srosenthal@loeb.com
                                      ALICIA M. CLOUGH (SBN 260012)
                                  5   aclough@loeb.com
                                      MARIAH V. S. VOLK (SBN 323068)
                                  6   mvolk@loeb.com
                                      10100 Santa Monica Blvd., Suite 2200
                                  7   Los Angeles, CA 90067
                                      Telephone:    310.282.2000
                                  8   Facsimile:    310.282.2200

                                  9   Xavier BECERRA
                                      Attorney General of California
                            10        LISA W. CHAO
                                      Supervising Deputy Attorney General
                            11        JOHN C. KEITH
                                      Deputy Attorney General
                            12        State Bar No. 229755
                                        300 South Spring Street, Suite 1702
                            13          Los Angeles, CA 90013
                                        Telephone: (213) 269-6251
                            14          Fax: (916) 731-2144
                                      E-mail: John.Keith@doj.ca.gov
                            15
                                      Attorneys for the California State Lands Commission
                            16
                                                                 UNITED STATES BANKRUPTCY COURT
                            17
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                            18
                                                                           NORTHERN DIVISION
                            19
                                      In re:                           )   Case No.: 9:19-BK-11573-MB
                            20                                         )   Chapter 11
                                      HVI CAT CANYON, INC.,            )
                            21                                         )   DECLARATION OF MARIAH V. S. VOLK IN
                                                     Debtor.           )   SUPPORT OF RESPONSE TO REPLY OF THE
                            22                                         )   OFFICIAL COMMITTEE OF UNSECURED
                                                                       )   CREDITORS TO:
                            23                                         )
                                                                       )   (1) CALIFORNIA STATE LAND COMMISSION’S
                            24                                         )   LIMITED OBJECTION TO APPLICATION FOR
                                                                       )   ORDER AUTHORIZING AND APPROVING THE
                            25                                         )   EMPLOYMENT OF PACHULSKI STANG ZIEHL &
                                                                       )   JONES LLP AS COUNSEL FOR THE OFFICIAL
                            26                                         )   COMMITTEE OF UNSECURED CREDITORS,
                                                                       )   EFFECTIVE AS OF AUGUST 16, 2019 [Docket No.
                            27                                         )   346]; and
                                                                       )
                            28                                         )


      Loeb & Loeb                     18295647.1
A Limited Liability Partnership
    Including Professional            232604-10002
         Corporations
                         Case 9:19-bk-11573-MB       Doc 425 Filed 10/21/19 Entered 10/21/19 17:04:29      Desc
                                                      Main Document     Page 2 of 3


                                  1                          )   (2) CALIFORNIA STATE LAND COMMISSION’S
                                                             )   LIMITED OBJECTION TO APPLICATION OF THE
                                  2                          )   OFFICIAL COMMITTEE OF UNSECURED
                                                             )   CREDITORS FOR AUTHORIZATION TO RETAIN
                                  3                          )   AND EMPLOY CONWAY MACKENZIE, INC. AS
                                                             )   FINANCIAL ADVISOR, EFFECTIVE AS OF
                                  4                          )   AUGUST 16, 2019 [Docket No. 347]
                                                             )
                                  5                          )   Hearing Date: October 28, 2019
                                                             )   Hearing Time: 10:00 a.m.
                                  6                          )   Place: Courtroom 201
                                                             )          1415 State Street, Courtroom 202
                                  7                          )          Santa Barbara, CA 93101
                                                             )   Judge: The Honorable Martin R. Barash
                                  8
                                  9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb
A Limited Liability Partnership
                                      18295647.1                           2
    Including Professional            232604-10002
         Corporations
                         Case 9:19-bk-11573-MB                 Doc 425 Filed 10/21/19 Entered 10/21/19 17:04:29                Desc
                                                                Main Document     Page 3 of 3


                                  1                              DECLARATION OF MARIAH V. S. VOLK

                                  2            I, Mariah V. S. Volk, declare as follows:

                                  3            1.     I am an attorney licensed to practice law in the State of California, and an Associate

                                  4   at the law firm of Loeb & Loeb, counsel for the California State Lands Commission (hereinafter,

                                  5   the “Commission”) in the above-referenced matter. I have personal knowledge of the facts set

                                  6   forth herein and, if called as a witness, could and would testify competently thereto. Capitalized

                                  7   terms not defined herein shall have the same meaning as ascribed to them in the motion filed

                                  8   concurrently with this declaration.

                                  9            2.     On October 10, 2019, I attended the 341(a) Meeting of Creditors in Santa Barbara,

                            10        California. The meeting lasted approximately 3.5 hours. The Committee did not send a

                            11        representative or otherwise appear to ask questions of the representative provided by the Debtor.

                            12
                            13                 I declare under penalty of perjury under the laws of the United States of America that the

                            14        foregoing is true and correct.

                            15                 Executed this 21st day of October 2019, at Los Angeles, California.

                            16
                            17                                                                      Mariah V. S. Volk
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb
A Limited Liability Partnership
                                      18295647.1                                       3
    Including Professional            232604-10002
         Corporations
